DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11 in the reply filed on 11 July 2022 is acknowledged.
Claims 9, 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites in step S3 “compressing the vaporized propane gas to increase pressure of the propane gas…” The phrasing of “the vaporized propane gas” and “the propane gas” lacks antecedent basis 
For purposes of examination, the Examiner will consider that the compressing and increasing pressure is done on the at least a portion produced in step S1. Thus, it is suggested that the phrasing in step S1 should be “and vaporize at least a portion of the liquid propane to produce propane gas” and step S3 should state “compressing the propane gas” (delete “vaporized”).
	With regard to claims 2-8 and 11, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JP 2002-349795) (machine translation previously provided).
With regard to claim 1, the claims recite “propane which is to be injected as a raw material into a naphtha cracking reactor” in the preamble. This is a statement of intended use of the claimed compressed propane gas formed by the claimed process. Intended use of a product does not add any patentable weight to the claims. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). The description of the method in claim 1 is considered to fully and intrinsically set forth the limitations of the claimed invention of a method of vaporizing propane, as the steps of a method are what define a method, not what the end product is used for. Thus, the preamble is intended use and does not add patentable weight to the claimed method of vaporizing propane.
	With regard to claim 1, Sawada discloses a method for vaporizing liquid propane (paragraph [0001]), the method for vaporizing liquid propane comprising:
a) decompressing (10) liquid propane (2), stored in liquid storage tank (1) to lower a vaporization point to vaporize at least a portion of the liquid propane (paragraph [0027]).
b) utilizing (3, 11) vaporization heat based on vaporization of the liquid propane, as a refrigerant (paragraphs [0018], [0003]).
c) compressing (12) the vaporized propane gas to increase pressure of a gas (paragraph [0029]).
d) preheating the compressed propane gas (9) (paragraph [0024]).
With regard to claim 2, Sawada does not explicitly teach the pressure of the liquid propane when decompressed is reduced to 7 kg/cm2 gauge or less or that the temperature of the liquid propane refrigerant is less than 20°C. However, the pressure and temperature of the propane are process parameters. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 7 kg/cm2 gauge or less and less than 20°C of instant claim 2 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
With regard to claim 3, Sawada does not explicitly teach the pressure of the liquid propane when decompressed is reduced to 1 kg/cm2 gauge or less or that the temperature of the liquid propane refrigerant is less than -20°C. However, the pressure and temperature of the propane are process parameters. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 1 kg/cm2 gauge or less and less than -20°C of instant claim 3 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 4, Sawada does not explicitly teach the utilization amount of the refrigerant using the vaporization heat is 0.05 Gcal/hr or more per 1 ton/hr of propane. However, the utilization amount of the refrigerant is a process parameter. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 0.05 Gcal/hr or more per 1 ton/hr of propane of instant claim 4 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
With regard to claim 5, Sawada does not explicitly teach the pressure of the liquid propane when compressed is 7 kg/cm2 gauge or more. However, the pressure of the propane is a process parameters. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 7 kg/cm2 gauge or more of instant claim 5 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 6, Sawada does not specifically teach that the shaft work for compressing the propane gas is 1 to 50 kW per 1 ton/hr propane. However, the shaft work is a process parameter. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 1 to 50 kW per 1 ton/hr of propane of instant claim 6 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 7, Sawada does not specifically teach an amount of steam for preheating the compressed propane gas. However, the amount of steam is a process parameter. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 0.08 Gcal/hr or less per 1 ton/hr of propane of instant claim 7 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 8, Sawada does not specifically teach the temperature of the preheated propane. However, temperature of the preheated propane is a process parameter. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 100°C or more of instant claim 8 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 11, Sawada does not teach the initial vaporization point of the liquid propane. However, the initial vaporization point is a process parameter. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 9.8 kg/cm2 gauge of instant claim 11 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                           
/Renee Robinson/Primary Examiner, Art Unit 1772